          Case 3:20-cv-00170-BSM Document 5 Filed 08/18/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHAD ANTHONY LOUIS FOWLER                                                        PLAINTIFF
#1762

v.                           CASE NO. 3:20-CV-00170 BSM

C. MORRIS, et al.                                                             DEFENDANTS

                                              ORDER

       Chad Fowler’s motion to proceed in forma pauperis [Doc. No. 4] is granted, but he

must still pay the full filing fee of $350.

       Fowler is not required to pay an initial partial filing fee. Doc. No. 4. His custodian

shall withdraw monthly payments in the amount of twenty percent of the preceding month’s

income credited to his account each time the account exceeds $10 until the statutory fee has

been paid in full. 28 U.S.C. § 1915(b)(2). The clerk is directed to send a copy of this order

to the administrator of the Independence County Detention Facility.

       Fowler’s incarceration at the Independence County Detention Facility triggers

automatic screening of his complaint. See 28 U.S.C. § 1915A. Fowler alleges he was falsely

charged with assault and battery, and is being unlawfully detained, among other claims.

Compl. at 6–8, Doc. No. 2. To the extent that he seeks release, that remedy is not available

in this civil rights action. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). To the extent

that he seeks damages, it is not proper to consider such a request while his state criminal case

is ongoing. See Younger v. Harris, 401 U.S. 37, 43–45 (1971); Yamaha Motor Corporation,

U.S.A. v. Stroud, 179 F.3d 598, 603–04 (8th Cir. 1999). Lastly, Fowler’s deliberate
         Case 3:20-cv-00170-BSM Document 5 Filed 08/18/20 Page 2 of 2



indifference and First Amendment claims are dismissed because they are not properly joined

in this case. Fed. R. Civ. P. 20.

       This case is stayed. Fowler can move to reopen this case after final disposition of his

state case, including appeal. Any motion to reopen must be filed within sixty (60) days of

that final disposition. If Fowler does not file a timely motion to reopen or a status report by

December 17, 2020, then this case will be dismissed without prejudice.
       IT IS SO ORDERED, this 18th day of August, 2020.




                                                    ________________________________
                                                     UNITED STATES DISTRICT JUDGE
